Citation Nr: 1139027	
Decision Date: 10/20/11    Archive Date: 10/25/11

DOCKET NO.  09-20 618	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to Dependency and Indemnity Compensation (DIC) benefits pursuant to the provisions of 38 U.S.C.A. § 1151 for the Veteran's cause of death as a result of VA treatment from April 2007 to May 2007.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S.K.C. Boyce, Associate Counsel



INTRODUCTION

The Veteran served on active duty from January 1951 to December 1952.  He died on May [redacted], 2007.  The appellant is his surviving spouse.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In May 2009, the appellant requested a hearing before a Veteran's Law Judge at her local RO.  In November 2010, she was notified that she had been scheduled for a hearing in January 2011; however, in December 2010, the appellant submitted a form indicating that she would not be able to attend the hearing.  In January 2011, the appellant's representative submitted a statement explaining that the appellant was unable to attend a hearing due to her poor health and advanced age and summarizing her contentions in lieu of her hearing testimony.  As such, her hearing request is considered withdrawn.  See 38 C.F.R. § 20.704(e) (2011).

After the issuance of the last supplemental statement of the case (SSOC) in October 2009, the appellant submitted three written statements.  Additionally, the Board requested an independent medical expert opinion.  The appellant's statements are redundant of her earlier statements submitted in July 2007 and January 2008, and the Board is statutorily permitted to consider expert medical opinions obtained under the authority of 38 U.S.C.A. § 7109(a) (West 2002) in the first instance.  Padgett v. Nicholson, 19 Vet. App. 133, 145 (2005), rev'd on other grounds by 473 F.3d 1364 (Fed. Cir. 2007).  Therefore, remand for the issuance of an additional SSOC is not required.  See 38 C.F.R. § 19.31 (2010).  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

The cause of the Veteran's death was not shown to have been proximately due to VA carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing medical care, nor was the cause of the Veteran's death shown to have been the result of an event not reasonably foreseeable.


CONCLUSION OF LAW

The criteria for entitlement to DIC benefits pursuant to the provisions of 
38 U.S.C.A. § 1151 for the Veteran's cause of death as a result of VA treatment from April 2007 to May 2007 have not been met.  38 U.S.C.A. § 1151 (West 2002 & Supp. 2011); 38 C.F.R. § 3.361 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1). 

In the context of a claim for dependency and indemnity compensation (DIC), which includes a claim of service connection for the cause of the Veteran's death, section 5103(a) notice must be tailored to the claim. The notice should include (1) a statement of the conditions, if any, for which a Veteran was service connected at the time of his or her death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service- connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service-connected.  Hupp v. Nicholson, 21 Vet. App. 342, 352- 53 (2007).

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on the claim for VA benefits.  

A November 2007 letter, sent prior to the issuance of the initial May 2008 rating decision, informed the appellant that the evidence must show that (1) the Veteran died as a result of undergoing VA hospitalization, medical or surgical treatment, examination, or training; (2) the death was the result of VA's carelessness, negligence, lack of proper skill, or error in judgment; or (3) the death was not a reasonably expected result or complication of the VA care or treatment.  The letter also informed the appellant that substantiating a DIC claim requires evidence showing that the Veteran's service-connected conditions caused or contributed to his death and of her and VA's respective duties for obtaining evidence.  Such letter further advised her of her and VA's respective responsibilities in obtaining information and evidence.  Under these circumstances, the Board finds that the notification requirements of the VCAA have been satisfied as to both timing and content.

The Board notes that the appellant was not provided with notice of the statement of the conditions, if any, for which the Veteran was service-connected at the time of his death or an explanation of the evidence and information needed to substantiate a DIC claim based on a condition not yet service-connected, but no such notice is required here as the appellant's claim is for benefits is pursuant to 38 U.S.C.A. 
§ 1151, which provides that benefits are awarded in the same manner as if death were service-connected and is not adjudicated in consideration of the same elements as a claim for DIC benefits.  See Anderson v. Principi, 18 Vet. App. 371, 376 (2004).  Therefore, as the conditions for which the Veteran was, was not, or should have been service-connected at the time of his death are irrelevant to any element of the appellant's claim pursuant to 38 U.S.C.A. § 1151, no such notice is required.

The Board also observes that the appellant was not provided with notice of the information and evidence necessary to establish an effective date in accordance with Dingess/Hartman, supra.  Despite the inadequate notice provided on such element, the Board finds no prejudice to the appellant in proceeding with the issuance of a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the Board addresses a question that has not been addressed by the agency of original jurisdiction, the Board must consider whether the Veteran has been prejudiced thereby).  In this regard, because the Board concludes herein that the preponderance of the evidence is against the appellant's claim, any question as to the appropriate effective date to be assigned is moot.

Next, VA has a duty to assist a claimant in the development of the claim.  This duty includes assisting him or her in the procurement of relevant records, including private records, and providing an examination or opinion when necessary.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

Here, the RO has obtained the Veteran's VA treatment records and all relevant private treatment records identified by the appellant.  The Veteran's service treatment records have not been obtained; however, VA has no duty to obtain those records as they are not relevant to the appellant's claim.  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that "not all medical records...must be sought - only those that are relevant to the [V]eteran's claim.  To conclude that all medical records...are relevant would render the word 'relevant' superfluous in the statute [governing VA's duty to assist]."  Golz v. Shinseki, 590 F.3d 1317, 1321 (Fed. Cir. 2010).  The Federal Circuit further held that "relevant records for the purpose of § 5103A are those records that relate to the injury for which the claimant is seeking benefits and have a reasonable possibility of helping to substantiate the [V]eteran's claim."  Id.  

In the instant case, the Board finds that the Veteran's service treatment records are not relevant to the appellant's claim for DIC benefits pursuant to the provisions of 38 U.S.C.A. § 1151, as that claim is premised on a specific period of VA treatment dated more than 50 years after the Veteran's dates of service.  As such, the Veteran's service records would not raise a reasonable possibility of substantiating the appellant's claim.  Therefore, the Board concludes that the outstanding service records are irrelevant to the claim decided herein and it is not necessary to obtain them.

With regard to the duty to provide a VA examination or obtain a VA medical opinion where necessary, VA medical opinions were obtained in August 2009 and June 2011.  See DeLaRosa v. Peake, 515 F.3d 1319, 1322 (Fed. Cir. 2008).  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Here, as discussed below, the August 2009 VA medical opinion contains some ambiguity regarding the cause of the Veteran's death.  Consequently, an additional independent medical opinion was requested.  The Board finds that the June 2011 opinion was more than adequate, as it was predicated on a full reading of the Veteran's claims file, to include the private and VA treatment records and the statements of the appellant, and provided a complete rationale for the opinion stated, relying on and citing to the records reviewed.  
Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue on appeal has been met.  

Significantly, neither the appellant nor her representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  The duty to assist has been satisfied as there is no reasonable possibility that any further assistance to the appellant by VA would be capable of substantiating her claim.  See 38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d); Canlas v. Nicholson, 21 Vet. App. 312, 317 (2007); Forcier v. Nicholson, 19 Vet. App. 414, 421-22 (2006); see also Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (holding that there is no basis for a remand when no benefit would flow to the Veteran).  Therefore, because VA's duties to notify and assist have been met, there is no prejudice to the appellant in adjudicating this appeal.

II.  Analysis

The appellant contends that the Veteran was not properly cared for at the nursing home care unit at the VA Medical Center (VAMC) in Lake City, Florida, from April 2007 to May 2007, resulting in a Methicillin-resistant Staphylococcus aureus (MRSA) infection that contributed significantly to his death.  As such, the appellant contends that she is entitled to DIC under the provisions of 38 U.S.C.A. § 1151 for the cause of the Veteran's death as a result of VA treatment. 

For claims filed after October 1, 1997, such as this claim, DIC shall be awarded for a qualifying Veteran's death if (1) the death was not the result of the Veteran's willful misconduct; (2) the death was caused by hospital care or medical treatment furnished by the VA; and (3) the proximate cause of the death was (a) carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing the hospital care, medical or surgical treatment, or examination, or (b) an event not reasonably foreseeable.  See 38 U.S.C.A. § 1151.

To establish causation, the evidence must show that the hospital care, medical or surgical treatment, or examination resulted in the Veteran's additional disability or death.  Merely showing that a Veteran received care, treatment, or examination and that the Veteran died does not establish cause.  38 C.F.R. § 3.361(c)(1).  Hospital care, medical or surgical treatment, or examination cannot cause the continuance or natural progress of a disease or injury for which the care, treatment, or examination was furnished unless VA's failure to timely diagnose and properly treat the disease or injury proximately caused the continuance or natural progress.  38 C.F.R. 
§ 3.361(c)(2).

To establish that carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing hospital care, medical or surgical treatment, or examination proximately caused a Veteran's death, it must be shown that either (1) the hospital care, medical or surgical treatment, or examination caused the Veteran's death and VA failed to exercise the degree of care that would be expected of a reasonable healthcare provider, or (2) VA furnished the hospital care, medical or surgical treatment, or examination without the Veteran's or, in appropriate cases, the Veteran's representative's informed consent.  38 C.F.R. 
§ 3.361(d)(1).  Whether the proximate cause of a Veteran's death was an event not reasonably foreseeable is in each claim to be determined based on what a reasonable healthcare provider would have foreseen.  The event need not be completely unforeseeable or unimaginable but must be one that a reasonable healthcare provider would not have considered to be an ordinary risk of the treatment provided.  38 C.F.R. § 3.361(d)(2).

Treatment records from the Veteran's private podiatrist, dated November 2006, show that the Veteran had a decubitis ulcer on the right ankle.  The podiatrist recommended the use of an Unna boot dressing on the right leg, which the Veteran was to leave on for seven to ten days.  In December 2006, the podiatrist noted that the ulcer on the lateral aspect of the right ankle was his biggest concern; the ulcer was dry but described as "quite large."  In January 2007, the ulcer was still present, but there was no purulence or sign of infection.  Podiatry treatment notes from February 2007 show that the wound was slowly healing and that a debriding ointment was being used with good results.  The Veteran's spouse was worried about the continuing presence of the ulcer in March 2007, and a three phase bone scan was ordered to rule out osteomyelitis of the right lateral ankle.  

The bone scan was completed later that month.  99mTc-methylene diphosphonate (MDP) was administered intravenously and showed slightly increased flow to the right ankle region.  Blood pool images also show some increased activity in the right ankle.  Delayed images showed increased activity within both ankle joints, consistent with degenerative arthritis and inconsistent with osteomyelitis.  Therefore, the reviewing physician suspected that the asymmetry in flow and blood pool images was due to soft tissue inflammation or infection.  

The appellant, as the Veteran's representative pursuant to her power of attorney, signed a consent form for VA treatment, dated April 2007.  VA treatment records, to include a history and physical examination report completed at admission and a discharge summary, show that the Veteran was admitted to the Lake City VAMC Nursing Home Care Unit for respite care on April 19, 2007, and discharged on May 1, 2007.  The diagnoses at admission are listed as dementia of the Alzheimer's type with behavior disturbance; diabetes mellitus, type II; hypertension; hypercholesterolemia; coronary artery disease; insomnia; anemia; seborrhea of the scalp; history of erectile dysfunction; and a wound on the right outer ankle.  His discharge summary shows the same diagnoses and notes that the wound to his right ankle did worsen somewhat during his stay.  A wound care specialist was consulted, and she advised changing the Promogram dressing to the wound to collagenase and covering the wound for protection.  X-ray of the ankle did not reveal any signs of osteomyelitis.  The physician recommended extending the Veteran's stay for further observation of the wound, but he was discharged on schedule in accordance with the wishes of his wife and daughter for further medical care with his private primary physician.  The notes also show that the Veteran's daughter was upset as she was not alerted to the existence of any problem by the nurses and was told that "everything was going fine."

On the day of discharge, the Veteran was seen by his primary private physician and was noted to be lethargic and malnourished.  His ankle was grossly infected and he was admitted to the Capitol Regional Medical Center on May 1, 2007, with a right ankle wound, with sepsis.  The notes show that the wound worsened while at the Lake City VAMC.  A report from later that day show a diagnosis of osteomyelitis that was confirmed by a bone scan conducted on May 2, 2007.  Treatment notes from May 7, 2007, show a diagnosis of osteomyelitis secondary to MRSA.  The Veteran was given an intensive course of antibiotics.  There was slight evidence of healing on May 11, 2007.  Notes from May 13, 2007, show that the Veteran and his spouse discussed his prognosis which is noted to be "quite poor with his multiple medical problems" and that the appellant was considering hospice care.  The notes from May 15, 2007, and May 16, 2007, show that the Veteran was discharged to hospice care. 

The death certificate shows that the date of death was May [redacted], 2007.  The immediate cause of death is listed as aspiration pneumonia.  Advanced dementia is listed as the only underlying cause of death.  Coronary artery disease and hyperlipidemia were noted to be significant conditions contributing to death, but not resulting in the underlying cause of death.

The Veteran's primary private physician has submitted three statements, dated October 2007, August 2008, and May 2009, outlining the development of the Veteran's ankle wound and infection and asserting that the wound significantly deteriorated during his stay at the VA nursing care facility.

In August 2009, VA obtained a medical opinion from a VA physician.  The VA physician noted the evidence showing that the Veteran's ankle wound worsened while under VA care, but provided the opinion that there was no evidence of carelessness, negligence, lack of proper skill, error of judgment, or similar fault on the part of the Lake City VA Medical Center in furnishing hospital care for the infected wound.  The opinion is ambiguous with regard to whether the infected wound caused or contributed to the Veteran's death; one clause appears to state a relationship, while the rationale provided emphasizes the Veteran's other chronic conditions and notes that the only causes of death listed on the death certificate are aspiration pneumonia and advanced dementia. 

Consequently, in June 2011, the Board requested an expert medical opinion.  An opinion was obtained from the Chief of the Division of Infectious Diseases in the Department of Internal Medicine of a university medical school.  The infectious diseases specialist determined that, while the Veteran had deteriorated under the care of the VA in comparison to the excellent care provided at home by his wife, there was nevertheless no evidence of carelessness, negligence, or lack of proper skill and judgment.  The opinion explains that the Veteran could have acquired a MRSA infection at the Lake City VAMC, or he could have had a soft tissue infection smoldering below the surface of the skin for some time prior to his admission to the Lake City VAMC.  The specialist noted that MRSA infections are associated with the Veteran's previously diagnosed diabetes as well as hospitalization and nursing homes.  

The specialist also determined that the worsening of the Veteran's pressure ulcer and, ultimately, the worsening of his overall general condition, was not a cause of death and the Veteran's ultimate death due to aspiration pneumonia, secondary to advanced dementia and swallowing abnormalities, was not foreseeable during his treatment at the Lake City VAMC or in any way linked to that hospitalization.  Ultimately, the specialist opined that the Veteran's life expectancy was extremely limited given his multi-organ advanced disease.  He also found that the Veteran's underlying dementia profoundly dominated his medical history.

The Board is responsible for evaluating the evidence of record, determining ultimate credibility, and assigning due probative weight.  Madden v. Grober, 125 F.3d 1477, 1481 (Fed. Cir. 1997); Washington v. Nicholson, 19 Vet. App. 362, 367-68 (2005); Owens v. Brown, 7 Vet. App. 429, 433 (1995).  This responsibility applies to medical evidence in addition to competent lay evidence.  Madden, 1125 F.3d at 1481; see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 300 (2008); Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  In this regard, the Board is cognizant that, in certain situations, lay evidence may be used to diagnose a Veteran's medical condition or establish medical etiology or nexus.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  In evaluating the probative value of a medical opinion, the Board will assess whether (1) the medical opinion is based on sufficient facts and data, (2) the medical opinion is the product of reliable principles and methods, and (3) the expert witness has applied the principles and methods reliably to the case.  Nieves-Rodriguez, 22 Vet. App. at 302, citing FED. R. EVID. 702.  

Specifically, the Board will determine whether the medical expert was aware of the critical medical facts in the claimant's medical history and whether the medical expert provided the sort of factually accurate, fully articulated, and sound reasoning for the opinion that allows the Board to assess whether the medical expert applied valid medical analysis the facts of the particular case.  Id. at 303-05.  The Board will also look at the foundation upon which the opinion is based.  Id. at 302; Reonal v. Brown, 5 Vet. App. 458, 461 (1993).  
  
In weighing the evidence, the Board will determine whether (1) the weight of the evidence supports the claim, or (2) the weight of the "positive" evidence in favor of the claim is in relative balance with the weight of the "negative" evidence against the claim, with the appellant prevailing in either event.  However, if the weight of the evidence is against the appellant's claim, the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).    

Here, the lay and medical evidence of record shows that the Veteran's right ankle wound worsened while he was at the Lake City VAMC.  However, the preponderance of the evidence does not show that the Veteran's death was proximately caused by carelessness, negligence, lack of proper skill, error in judgment, or a similar instance of VA fault, or was the result of an event that was not reasonably foreseeable.  

The Board has considered the ambiguity in the August 2009 VA examination report, the statements submitted by the Veteran's private physician, and the multiple statements submitted by the appellant.  The ambiguity in the August 2009 examination report is resolved by the July 2011 expert medical opinion, and the Veteran's private physician does not assert that the Veteran's right ankle wound proximately caused his death or resulted in an event that was not reasonably foreseeable.  Nor do the statements submitted  by the Veteran's private physician assert that the Lake City VAMC was careless, negligent, lacked proper skill, committed errors in judgment, or engaged in any similar behavior indicative of fault.  Rather, the statements only indicate that the worsening of the Veteran's right ankle wound may be attributed to the VA care he received.

While the Board notes that the appellant asserts personal expertise in matters of hospital care due to past work experience, and acknowledges that the July 2011 medical expert opinion is a testament to her skill in that area, her opinion that the Veteran's MRSA infection proximately caused his death, even if determined to be competent, is outweighed by the greater expertise of the infectious diseases expert.  In this case, it is that expertise and the resulting quality of the rationale provided in the specialist's opinion that weighs in favor of a determination that the opinion is the product of reliable principles and methods, and the thorough and sound discussion provided in the opinion is sufficient for the Board to determine that valid medical analysis was reliably applied to the facts of the particular case.  

Consequently, the Board finds that the cause of the Veteran's death was not shown to have been proximately due to VA carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing medical care, nor was the cause of the Veteran's death shown to have been the result of an event not reasonably foreseeable.  Therefore, the Board must conclude that the criteria for DIC benefits pursuant to the provisions of 38 U.S.C.A. § 1151 for the Veteran's cause of death as a result of VA treatment from April 2007 to May 2007 are not met.  As the preponderance of the evidence is against the appellant's claim, the benefit of the doubt doctrine does not apply.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. 53-56.  As such, the claim for DIC under 38 U.S.C.A. § 1151 must be denied.


ORDER

Entitlement to DIC benefits pursuant to the provisions of 38 U.S.C.A. § 1151 for the cause of the Veteran's death as a result of VA treatment from April 2007 to May 2007 is denied.



____________________________________________
A. JAEGER
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


